DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This Office Action is sent in response to Applicant’s Communication received 6/17/2019 for application number 16/443,788. The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Information Disclosure Statements, Oath/Declaration and Claims.

Claims 1 – 20 are presented for examination.  Claims 1, 19 and 20 are independent claims.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 6/21/2019, 10/15/2019, 4/16/2020, 4/16/2020 and 5/15/2022 filed prior to FAOM are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Priority
Acknowledgement is made for a foreign priority with receiving of a certified copy, GB1815765.1.  Thus, the effective filing date for the application is 9/27/2018.

Drawings
The drawings filed 6/17/2019 are deemed acceptable for examination proceedings.

Claim Objections
Claim 12 is objected to because the claim appears to contain a typo grammatical error reciting “..comprises on…” in line 2 of claim 12.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. copending Application No. 16/443,734 in view of  George et al. (US Patent Application 2019/0335006; hereinafter George).  Although the claims at issue are not identical, they are not patentably distinct from each other because of the reasons set forth below in the table.

Claim 1 (Instant Application)
Claim 1 (Patent 16/443,734)
Note
Computing apparatus comprising one or more processors and storage storing code arranged to run on the one or more processors, wherein the code is configured so as when run to perform operations of:
Computing apparatus comprising one or more processors and storage storing code arranged to run on the one or more processors, wherein the code is configured so as when run to perform operations of:

outputting questions to a user via one or more user devices, and receiving back responses to some of the questions from the user via one or more user devices;
outputting questions to a user via one or more user devices, and receiving back responses to some of the questions from the user via one or more user devices;

over time, controlling the outputting of the questions so as to output the questions under circumstances of different values for each of one or more items of metadata, wherein the one or more items of metadata comprise one or more physical conditions of the user;
over time, controlling the outputting of the questions so as to output the questions under circumstances of different values for each of one or more items of metadata, wherein the one or more items of metadata comprise at least a time and/or a location at which a question was output to the user via the one or more user devices;
Difference is underlined.

monitoring whether or not the user responds when the question is output with the different metadata values;
monitoring whether or not the user responds when the question is output with the different metadata values;

supplying the metadata values and a corresponding indication of whether the user responded as training inputs to a machine learning algorithm;
supplying the metadata values and a corresponding indication of whether the user responded as training inputs to a machine learning algorithm;

training the machine learning algorithm to learn a value of each of the one or more items of metadata which optimizes a reward function, and based thereon selecting a circumstance when the user is exhibiting a particular physical condition to output one or more subsequent questions.
training the machine learning algorithm to learn a value of each of the one or more items of metadata which optimizes a reward function, and based thereon selecting a time and/or location at which to output one or more subsequent questions.



Claims 2-20 are the same as claims 2-20 except the metadata  comprising the “physical conditions of the user” compared to “a time and/or a location”.
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-9 and 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claim 8  recites the limitation "the measure of responsivity" in line 3.  There is insufficient antecedent basis for this limitation in the claims.  Claim 9 is rejected for being a dependent claim of claim 8. 
Claim 11  recites the limitation "the measure of responsivity" in line 3.  There is insufficient antecedent basis for this limitation in the claims.  Claim 12 is rejected for being a dependent claim of claim 8. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 19 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter. The claim recites a “computer-readable storage,” which is not comprehensively defined by the specification.  The broadest reasonable interpretation of a claim drawn to a computer readable medium covers forms of transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent.  Transitory propagating signals are non-statutory subject matter.  In re Nuijten, 500 F.3d 1346, 1356-57, 84 U.S.P.Q.2d 1495, 1502 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter).  See also Subject Matter Eligibility of Computer Readable Media, 1351 Off. Gaz. Pat. Office 212 (Feb. 23, 2010).  Examiner suggests adding the word “non-transitory.”

Claim Rejections - 35 USC § 102
  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4, 8-16, 20-25 and 29-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by George et al. (US Patent Application 2019/0335006; hereinafter George).

As to independent claim 1, George teaches a computing apparatus comprising one or more processors and storage storing code arranged to run on the one or more processors, wherein the code is configured so as when run to perform operations of:
outputting questions to a user via one or more user devices [Para 0027 - The interactive content includes, for example, questions to the users], and receiving back responses to some of the questions from the user via one or more user devices [Para 0027 - the digital content includes interactive content for which user responses are generally expected];
over time, controlling the outputting of the questions so as to output the questions under circumstances of different values for each of one or more items of metadata [Para 0044 - interactive content items (e.g., questions) are tagged or labeled to indicate the possible user characteristics that can be determined based on user interactions with the interactive content items. In one example, the tag or label can include a weight of the item associated with each respective characteristic of the user. The weights can be different for different answers to a same question; Para 0075 - Based on the determined user characteristics and/or user progress, customized content as described above is determined for the user. In general, the content can be customized in real-time in response to the user progress], wherein the one or more items of metadata comprise one or more physical conditions of the user [Para 0076 - if the session occurs right after lunch or at midnight, it may be expected that the user progress rate can drop by a certain percent. – Examiner notes that conditions of the user right after lunch or at midnight indicates a certain physical condition of the user.  George provides other examples of user characteristics, which corresponds to metadata];
monitoring whether or not the user responds when the question is output with the different metadata values [Para 0076 - the content adjustment is triggered by a drop in user progress rate from the baseline performance of the user described above. For example, if a certain threshold in progress rate decrease is reached (i.e., the accuracy is 20% lower), the content may be re-customized; Para 0080 - The effectiveness of the customized content items is measured based on, for example, user progress (e.g., user performance monitored by user progress monitoring module 140 as described above) after the customized content items are presented to the user];
supplying the metadata values and a corresponding indication of whether the user responded as training inputs to a machine learning algorithm [Para 0031 - the selection model includes a neural network generated using, for example, machine learning techniques. The query includes information, such as the user characteristics or user behavior classes determined by user classification module 130, the user progress determined by user progress monitoring module 140, and the current stage of the session determined by user progress monitoring module 140 or content customization module 110; Para 0038 - a large number of inputs or parameters are used to customize the content for a particular user, and thus a neural network with many input nodes is used for the content customization. Content customization module 110 of interactive computing platform 105 then delivers the customized content to the end user device used by the user; Para 0055 – Examiner notes that training data is prepared based on learning the relationship between the user responses to questions and the characteristics of the user];
training the machine learning algorithm to learn a value of each of the one or more items of metadata which optimizes a reward function, and  based thereon selecting a circumstance when the user is exhibiting a particular physical condition to output one or more subsequent questions [Para 0066 - The interactive computing platform continuously monitors the user progress, such as, for example, current stage of the session, progress rate for the session, and response speed and accuracy of the user's responses at different times, based on user interactions with the interactive content items. The user progress can be used to determine whether the interactive content needs to be adjusted in response to, for example, a lower progress rate or a lower accuracy. As described above, in some embodiments, from the monitored progress, certain statuses of the user can be determined. For example, the monitored user progress can be used to infer user engagement level, user fatigue, stalls, etc. A machine learning-based model or classifier as described above with respect to, for example, FIG. 3, can also be used to determine the user progress and/or user status based on various inputs, such as information associated with user interactions with the interactive content items].

As to dependent claim 5, George teaches the apparatus according to claim 1, wherein said selecting the circumstance when the user is exhibiting a particular physical condition at which to output the one or more subsequent questions comprises selecting the circumstance when the user is exhibiting a particular physical condition at which to output the question that maximises the reward function [Para 0020 - Because the content displayed at user devices and the manner of displaying the content are tailored for a particular user device based on the behavioral class and the current stage of the particular session, customized content can be presented to individual user devices in an optimized manner].

As to dependent claim 6, George teaches the apparatus according to claim 1, wherein each question is associated with an estimate of cost to the user [Para 0037 - The user progress includes, for example, the current stage of the session, the progress rate of the user during the session (e.g., time required to finish different stages of the session), and the response speed and the accuracy of the user's responses at different times], and wherein the next one of the one or more subsequent questions selected to be output to the user is the question that maximises an amount of information content gained per unit cost to the user [Para 0039 - user progress monitoring module 140 or other suitable module can measure the effectiveness of the customized content on subsequent user performance based on, for example, user progress (e.g., user performance) monitored by user progress monitoring module 140 as described above at block 220 – Examiner notes that measuring effectiveness indicates maximizing an amount of information content gained per unit cost to the user].

As to dependent claim 7, George teaches the apparatus according to claim 1, wherein the one or more subsequent questions are output at a rate based on the learned values of each of the one or more items of metadata [Para 0051 - As described above, weights associated with connections 315 can be weights associated with each of the possible characteristics of the user, or weights associated with each of a set of possible intermediate features of the user that can be used to determine the user characteristics; Para 0058 - The final weights of the network thus include the learned weights of each question associated with different user characteristics, and can be used to determine characteristics of a new user based on the new user's responses to the set of questions].

As to dependent claim 8, George teaches the apparatus according to claim 1, wherein the reward function comprises a measure of responsivity of the user, and wherein optimizing the reward function comprises increasing the measure of responsivity of the user [Para 0020 - customized content can be presented to individual user devices in an optimized manner. In addition, techniques disclosed herein monitor the progress of the user and the engagement level of the user during the session, and present content that can increase the engagement level and accelerate the progress of the user].

As to dependent claim 9, George teaches the apparatus according to claim 8, wherein the measure of responsivity of the user comprises at least one of: (a) a number of responses from the user per unit time, (b) a number of responses per question asked, and (c) an engagement with the question from the user [Para 0020 – Examiner notes that George teaches increasing the engagement level of the user].

As to dependent claim 10, George teaches the apparatus according to claim 1, wherein the code is further configured to supply the responses to a scoring algorithm to generate scores predicting a condition of the user based on the responses [Para 0081 - the effectiveness of each customized content item, the effectiveness of a group of customized content items, and/or the effectiveness associated with other changes made to the interactive content (e.g., the manner of presenting the content) is scored and logged.  The score is determined by a combination of different factors, such as velocity and accuracy. These logs are fed back to the interactive computing platform for use in selecting new interactive content items or retraining the neural network used for content item selection].

As to dependent claim 11, George teaches the apparatus according to claim 10, wherein the reward function comprises a measure of prediction quality, and wherein said optimization comprises optimizing a trade- off between the measure of responsivity and the prediction quality based on the generated scores [Para 0081 - The score is determined by a combination of different factors, such as velocity and accuracy].

As to dependent claim 15, George teaches the apparatus according to claim 1, wherein the one or more physical conditions of the user comprise one or more of:
- a pattern of motion of the user when the questions are asked,
- an activity being conducted by the user when the questions are asked [Para 0076 - if the session occurs right after lunch or at midnight, it may be expected that the user progress rate can drop by a certain percent],
- a cause which prompted the question to be asked,
- asleep pattern of the user around the times the questions are asked,
- a facial expression of the user when the questions are asked,
- a change in heart rate when the questions are asked,
- a change in cadence of speech when responding through a voice interface,
- a change in intonation when responding through a voice interface,
- a change in cadence of typing when responding in a chat-bot user interface, and/or
- a change in sentiment when responding in a chat-bot user interface.

As to dependent claim 16, George teaches the apparatus according to claim 1, wherein the one or more items of metadata comprise one or more controllable parameters of the questions or a manner in which the questions are output , wherein the one or more controllable parameters comprise one of more of:
- a frequency at which the questions are asked,
- a time and/or location at which the questions are asked,
- how many questions are asked per sitting,
- which user device is used to ask the questions,
- whether the questions are output audibly or visually [Para 0036 - Some user characteristics are indirectly inferred from user responses. For example, if the user answers questions with visual diagrams quicker than other questions, the module can infer that the user may be a visual learner.], and/or
- a type of user interface used to output the questions.

As to dependent claim 17, George teaches the apparatus according to claim 1, wherein the one or more items of metadata are a plurality of items of metadata [Para 0044 - interactive content items (e.g., questions) are tagged or labeled to indicate the possible user characteristics that can be determined based on user interactions with the interactive content items. In one example, the tag or label can include a weight of the item associated with each respective characteristic of the user. The weights can be different for different answers to a same question] , and said training comprises training the machine learning algorithm to learn a combination of the metadata values that optimizes said reward function [Para 0052 - the computation on each neural network layer can be described as a multiplication of an input matrix and a weight matrix and an activation function applied on the products of the matrix multiplication. The outputs from the nodes on an intermediate layer can then be fed to nodes on the next layer, such as output layer 330 – George provides computational function that combines the metadata values (user characteristics)].

As to dependent claim 18, George teaches the apparatus according to claim 1, wherein the questions output under circumstances of the different values of a given one of the items of metadata comprise: some repeated instances of the same question, and some different questions [Para 0022 - selecting different content items for different users, presenting same content items in different orders to different users, presenting same content items in different ways to different users].

As to independent claims 19 and 20, the claims are substantially similar to claim 1 and are rejected on the same ground. 


Claim Rejections - 35 USC § 103
  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 12-14 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over George in view of Schoedl et al. (US Patent Application 2021/0366618; hereinafter Schoedl).

As to dependent claim 12, George teaches the apparatus according to claim 11.
George does not teach the following: wherein the measure of prediction quality comprises on at least one of:
a statistical uncertainty or variability in the scores, or
a comparison with subsequently obtained empirical information on the condition of the user.
	However, Schoedl teaches in the same field of endeavor:
wherein the measure of prediction quality comprises on at least one of:
a statistical uncertainty or variability in the scores, or
a comparison with subsequently obtained empirical information on the condition of the user [Para 0060 - this may mean that the quality of the model-based prediction suddenly improves or deteriorates significantly, e.g. due to changed variability of the training data].
It would have been obvious to one of ordinary skill in art, having the teachings of George and Schoedl at the time of filing, to modify the system for dynamic customization of structured interactive content on an interactive computing system disclosed by George to include the concept of visualization of biomedical prediction taught by Schoedl to obtain provide for an improved method of visualizing the certainty of a model-based prediction on a matrix display of a battery powered hand held mobile device and a corresponding mobile device as specified in the independent claims [Schoedl, Para 0007].
One of the ordinary skill in the art wanted to be motivated to include the concept of visualization of biomedical prediction taught by Schoedl to obtain provide for an improved method of visualizing the certainty of a model-based prediction on a matrix display of a battery powered hand held mobile device and a corresponding mobile device as specified in the independent claims [Schoedl, Para 0007].

As to dependent claim 13, George teaches the apparatus according to claim 1.
Schoedl further teaches: wherein the questions relate to a health condition of the user [Para 0084 - a predictive model that incorporates biomedical knowledge contained in the training data and that can be used for performing a prediction for a biomedical question].

As to dependent claim 14, George teaches the apparatus according to claim 10, wherein the questions relate to a health condition of the user, and the predicted condition comprises the health condition [para 0046 - method further comprises automatically generating, by the program logic using the biomedical model, the prediction result; Para 0062 - The machine learning logic is adapted to predict the likelihood of failure of a pre-clinical or clinical trial examining the treatability of a particular disease by a particular drug using features automatically extracted from the biomedical literature].

Allowable Subject Matter
Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Examiner was not able to find prior art which teaches all the features in claim 2.  Claims 3-4 are dependent claims to claim 2, and thus recite allowable subject matter.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Perlroth et al. (US Patent Application 2017/0262609; hereinafter Perlroth)  teaches a behavioral health risk assessment service is provided to determine the behavioral health risk of a patient using personal demographic information and the patient's responses to adaptive screening questions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG H KIM whose telephone number is (571)270-5285.  The examiner can normally be reached on M-F 9am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Ng can be reached on (571-270-1698.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SANG H KIM/Primary Examiner, Art Unit 2176